DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.
 Response to Amendment
Applicant’s amendment of 25 May 2022 is acknowledged.
Claims 1 and 10 are amended.
Claims 8 and 17 are canceled. 
Claims 9 and 15-20 were canceled in a previous reply and remain canceled.
The present action treats claims 1-7 and 10-14 on the merits.

Response to Arguments
Applicant’s arguments with respect to 35 USC 103 rejections of claims 1-8, 10-14, and 17 (see Rejections under 35 U.S.C. § 103 of REMARKS/ARGUMENTS dated 25 May 2022 (pages 6-11 of the reply) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “first stitching”.  It is understood this should read “a first stitching”/  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over [Heathcoate, US 2013/0104420] in view of [Wendt, US 5,784,806], [Dawes, US 2,097,810], and [Hays, US 2017/0044695].
Regarding claim 1:
Heathcoate teaches (Figs. 8A-8D):
An article of footwear (“shoe 800”; para 154) comprising: a sole structure (the combined 812 and 872; i.e. “rear outsole portion 812 and front outsole portion 872”; para 160); and an upper (“upper 801”; para 154) attached to the sole structure, wherein the upper comprises: a first panel (“stretch panel 881”; para 154), wherein the first panel comprises a stretchable canvas (“stretch canvas”; para 169) having a weft direction and a warp direction (it is known in the art that canvas, within the context of footwear uppers, has said directions; see extrinsic reference [Selbert, US 3,846,156]: col. 10 line 69) wherein the first panel is elastically elongatable, in a direction, by a first percentage (150%; “the stretch panel can be stretched in the longitudinal direction of the shoe by up to 150%”; para 169), and wherein the first percentage is between 120% and 170% (the first percentage is 150%); and a first stitching (“Stretch panel 881 is stitched to adjacent parts of upper 801”; para 159; see annotated Fig. 8C – a identifying first stitching) 
wherein the first stitching extends along a first stitching path (see annotated Fig. 8C – a) that is proximate to at least one of an ankle collar (see annotated Fig. 8C – a) of the upper or a throat (see annotated Fig. 8C – a) of the upper, and wherein the first stitching allows elongation of the first panel, in at least one direction, by at least 50% (insofar as the stretch panel can be stretched by up to 150%, the first stitching allows it to do so): wherein the first stitching visibly extends (refer particularly to Fig. 8B showing stitching 882) across an exterior surface of the upper.

    PNG
    media_image1.png
    498
    1174
    media_image1.png
    Greyscale

It is noted that the claim requires the stitching allows elongation of the first panel in at least one direction; accordingly, Heathcoate meets the limitation.
Although Heathcoate teaches the warp and weft direction and elastically elongatable by the first percentage in the longitudinal direction, Heathcoate does not expressly teach it is elastically elongatable in one of the weft direction or the warp direction, by the first percentage.
Nor does Heathcoate expressly teach wherein the stretchable canvas is, in the other of the weft direction or the warp direction, elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10% - 30% of the first percentage.

However, Heathcoate does teach that a function of the first panel comprising stretchable canvas is “longitudinal” expansion during use (paragraph 158); note also “change in length of the foot is compensated for by expansion or retraction of the stretch panel” (para 157) wherein the length direction is in reference to “heel and toe sections” (also para 157); see also arrows of Heathcoate embodied in Figs. 4A and 4B, 6A and 6B.  Moreover, Heathcoate is silent as to any express capability of elongation in a direction perpendicular to the length direction.  Accordingly, Heathcoate teaches elongatable by the first percentage in the longitudinal direction and at least suggests that elongation in another direction is not particularly limited.
However, Wendt teaches a stretchable fabric for footwear, comprising warp and weft directions, wherein the fabric is appreciably elastically elongatable in the weft direction, by a first, unspecified percentage, (“material is preferably woven with a stretch…in the weft”; col. 5 lines 6-7).  Moreover, Wendt teaches wherein the stretchable fabric is, in the warp direction elastically elongatable by 0% (“stretch only in the weft”; col. 5 lines 6-7; see also “non-stretch yarn”; col. 5 line 13).  Wendt further teaches that the relatively inelastic character of the warp direction of the weft-stretch fabric makes the article more durable and easier to sew/construct (col. 5 lines 8-9), while the appreciable elastic “stretchability” (col. 4 line 65) in the weft direction affords longitudinal stretching and contraction of the shoe upper fabric (“provide elasticity for the fabric…to form fit about the wearer’s ankle and lower to upper calf”; col. 4 lines 58-60; see also “stretched to form fit about the wearer’s calf”; Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Heathcoate such that its first panel is elastically elongatable by the first percentage in the weft direction, as in Wendt, and that in its warp direction elastically elongatable by no more than 0%, percentage, as also in Wendt in order to achieve the desired stretch and contraction in the longitudinal direction of the shoe, as taught by Wendt (col. 4 line 65) while the character warp direction would make the durable and easy to sew and construct, as also taught by Wendt (col. 5 lines 8-9).  In adopting the modification, one would arrive at the limitation “elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10 – 30% of the first percentage” insofar as the modified shoe would be elastically elongatable by 0% in the warp direction, and 0% is no more than 10-30% of 150%.
Although the combined Heathcoate and Wendt teach the panel elastically elongatable in the weft direction by the first percentage and the panel elastically elongatable in the longitudinal direction of the shoe by the first percentage, neither expressly teach that the longitudinal direction of the shoe is the same as the weft direction of the panel.
However, Dawes teaches an elastically elongatable panel wherein the elastic strands are oriented in the longitudinal direction of the shoe (Figs. 9 and 10 “elastic strands 8 and…10…extending substantially parallel to the finished…edge 7a”; pg. 4 col. 1 lines 10-13). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Heathcoate such that its panel’s elastically elongatable weft direction is oriented longitudinally, as are the elongatable yarns of Dawes, in order to yield the predictable result of a shoe that permits appreciable elongation in the preferred direction of Heathcoate (as in arrows of Heathcoate embodied in Figs. 4A and 4B, 6A and 6B) as opposed to any other direction of the shoe.  In adopting this modification, one would arrive at the claimed limitation of a stretchable canvas having a weft direction and a warp direction, wherein the first panel is elastically elongatable, in one of the weft direction or the warp direction, by a first percentage, and wherein the first percentage is between 120% and 170% because the first percentage would be the first percentage taught by Heathcoate (i.e. that of the longitudinal direction) and would be the first percentage in the weft direction.
Thus although Heathcoate teaches stitching and its visibly extending across an exterior surface, the modified Heathcoate does not expressly teach the limitations pertaining to needle and looper threads; i.e. Heathcoate does not expressly teach:
	comprising one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads,
wherein the one or more needle threads visibly extend across an exterior surface of the upper and the one or more looper threads extend across an interior surface of the upper

However, Hays teaches, pertinent to shoe uppers (para 97; Fig. 20) “the article of manufactures described herein can be stitched together with …cover stitch” (para 79).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Heathcoate such that its stitching is the cover stitch (i.e. needle-looper stitching) of Hays in order to arrive at the predictable result of durably securing the panel to the rest of the footwear; one of ordinary skill would expect the cover stitching of Hays to perform adequately well for the purpose of panel securement.
Thus the modified Heathcoate meets the limitation comprising one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads.
Regarding the limitation wherein the one or more needle threads visibly extend across an exterior surface of the upper and the one or more looper threads extend across an interior surface of the upper:
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Heathcoate such that its one or more needle threads visibly extend across an exterior surface of the upper and the one or more looper threads extend across an interior surface of the upper insofar as the threads, so configured, are one of only two possible outcomes of applying the needle-looper stitching of Hays to the modified Heathcoate; i.e. in applying Hays to the modified Heathcoate, one of ordinary skill would confront two possibilities: the one or more needle threads visibly extend across an exterior surface of the upper and the one or more looper threads extend across an interior surface of the upper, as claimed, or the one or more looper threads visibly extend across an exterior surface of the upper and the one or more needle threads extend across an interior surface of the upper; one of ordinary skill would expect the shoe to perform similarly in either case.

	Regarding claim 2:
Heathcoate in view of Wendt, Dawes, and Hays teach the article of footwear of claim 1, as set forth above.
Heathcoate further teaches wherein the first stitching path is proximate to the ankle collar.
(Refer to annotated Fig. 8c – a presented in addressing claim 1.)

Regarding claim 3:
Heathcoate in view of Wendt, Dawes, and Hays teach the article of footwear of claim 1, as set forth above.
Heathcoate further teaches wherein the first stitching path is proximate to the throat.
(Refer to annotated Fig. 8c – a presented in addressing claim 1.)

Regarding claim 4:
Heathcoate in view of Wendt, Dawes, and Hays teach the article of footwear of claim 1, as set forth above.
Heathcoate further teaches wherein the first stitching comprises overstitching joining an edge of the first panel to an edge of a second panel (“lining 803”; first panel 881 is sewn to…lining 803”; para 160; therefore edges of each are joined by overstitching), wherein the first panel forms at least a portion of an exterior surface of the upper and the second panel forms at least a portion of a lining (it is a “lining”) of the upper.

Regarding claim 5:
Heathcoate in view of Wendt, Dawes, and Hays teach the article of footwear of claim 1, as set forth above.
Heathcoate further teaches wherein the first stitching comprises cover stitching (see above treatment of claim 1).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over [Heathcoate, US 2013/0104420], [Wendt, US 5,784,806], [Dawes, US 2,097,810], and [Hays, US 2017/0044695] as applied to claim 1 and further in view of [Eaton, US 2,421,604].
Heathcoate in view of Wendt, Dawes, and Hays teach the article of footwear of claim 1, as set forth above.
The modified Heathcoate does teach the first stitching comprises cover stitching and secures the first panel to a second panel (“lining 803”; first panel 881 is sewn to…lining 803”; para 160; therefore edges of each are joined by overstitching).  However, the modified garment does not expressly teach the first stitching comprises double needle cover stitching.
However, Eaton teaches footwear upper panels are preferably sewn “by a double needle sewing machine”; Eaton further teaches a “double row…increases the security and durability of the attachment” (col. 3 lines 21-25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the cover stitching of the modified Heathcoate to be double needle stitching, as in Eaton, in order to increase the security and durability of the seam, as taught by Eaton (col. 3 lines 21-25).  In adopting the modification, one would arrive at the limitation wherein the first stitching comprises double needle cover stitching and secures the first panel to a second panel.
Regarding claim 7:
Heathcoate in view of Wendt, Dawes, Hays, and Eaton teach the article of footwear of claim 6, as set forth above.
Heathcoate further teaches further comprising second stitching (see annotated Fig. 8C – b) joining an edge of the first panel to an edge of the second panel (“lining 803”; first panel 881 is sewn to…lining 803”; para 160; therefore edges of each are joined by overstitching), and wherein the second stitching allows elongation of the first panel, in the at least one direction, by at least 50% (insofar as the stretch panel of Heathcoate can be stretched by up to 150%, the second stitching permits it to do so; accordingly, the modified Heathcoate meets the limitation of elongation in the at least one direction by at least 50%.)

    PNG
    media_image2.png
    498
    1174
    media_image2.png
    Greyscale


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over [Heathcoate, US 2013/0104420] in view of [Wendt, US 5,784,806], [Dawes, US 2,097,810], [Hays, US 2017/0044695], and [Eaton, US 2,421,604].
Regarding claim 10:
Heathcoate teaches (Figs. 8A-8D):
An article of footwear (“shoe 800”; para 154) comprising: a sole structure (the combined 812 and 872; i.e. “rear outsole portion 812 and front outsole portion 872”; para 160); and an upper (“upper 801”; para 154) attached to the sole structure, wherein the upper comprises: a first panel (“stretch panel 881”; para 154) formed from stretchable canvas (“stretch canvas”; para 169) and forming exterior portions of the upper surrounding an ankle collar of the upper and a throat of the upper (the panel forms exterior portions of the upper, wherein said exterior portions surround an ankle collar and a throat of the upper); and first stitching (“Stretch panel 881 is stitched to adjacent parts of upper 801”; para 159; see annotated Fig. 8C – a presented above in addressing claim 1) that extends along a first stitching path (see annotated Fig. 8C – a presented above in addressing claim 1) that is proximate to at least one of the ankle collar or the throat (see annotated Fig. 8C – a presented above in addressing claim 1), wherein the first stitching comprises stitching:
wherein the stretchable canvas is elastically elongatable in a direction, by a first percentage (150%; “the stretch panel can be stretched in the longitudinal direction of the shoe by up to 150%”; para 169), wherein the first percentage is between 120% and 170% (it is 150%). 
wherein the first stitching visibly extends (refer particularly to Fig. 8B showing stitching 882) across an exterior surface of the upper

Although Heathcoate teaches elastically elongatable in the longitudinal direction by the first percentage, Heathcoate does not expressly teach it is elastically elongatable in one of the weft direction or the warp direction, by the first percentage, nor does Heathcoate expressly identify it as woven.
Nor does Heathcoate expressly teach wherein the stretchable canvas is, in the other of the weft direction or the warp direction, elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10% - 30% of the first percentage.

However, Heathcoate does teach that a function of the first panel comprising stretchable canvas is “longitudinal” expansion during use (paragraph 158); note also “change in length of the foot is compensated for by expansion or retraction of the stretch panel” (para 157) wherein the length direction is in reference to “heel and toe sections” (also para 157); see also arrows of Heathcoate embodied in Figs. 4A and 4B, 6A and 6B.  Moreover, Heathcoate is silent as to any express capability of elongation in a direction perpendicular to the length direction.  Accordingly, Heathcoate teaches elongatable by the first percentage in the longitudinal direction and at least suggests that elongation in another direction is not particularly limited.
However, Wendt teaches a stretchable woven fabric for footwear, comprising warp and weft directions, wherein the fabric is appreciably elastically elongatable in the weft direction, by a first, unspecified percentage, (“material is preferably woven with a stretch…in the weft”; col. 5 lines 6-7).  Moreover, Wendt teaches wherein the stretchable fabric is, in the warp direction elastically elongatable by 0% (“stretch only in the weft”; col. 5 lines 6-7; see also “non-stretch yarn”; col. 5 line 13).  Wendt further teaches that the relatively inelastic character of the warp direction of the weft-stretch fabric makes the article more durable and easier to sew/construct (col. 5 lines 8-9), while the appreciable elastic “stretchability” (col. 4 line 65) in the weft direction affords longitudinal stretching and contraction of the shoe upper fabric (“provide elasticity for the fabric…to form fit about the wearer’s ankle and lower to upper calf”; col. 4 lines 58-60; see also “stretched to form fit about the wearer’s calf”; Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Heathcoate such that its stretchable canvas is woven, as is the fabric of Wendt, and such that its first panel is elastically elongatable by the first percentage in the weft direction, also as in Wendt, and that in its warp direction elastically elongatable by 0% percentage, as also in Wendt in order to achieve the desired stretch and contraction in the longitudinal direction of the shoe, as taught by Wendt (col. 4 line 65) while the character warp direction would make the shoe durable and easy to sew and construct, as also taught by Wendt (col. 5 lines 8-9).  In adopting the modification, one would arrive at the limitation “elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10% - 30% of the first percentage” insofar as the modified shoe would be elastically elongatable by 0% in the warp direction, and 0% is no more than 10-30% of 150%.

Although the combined Heathcoate and Wendt teach the panel elastically elongatable in the weft direction by the first percentage and the panel elastically elongatable in the longitudinal direction of the shoe by the first percentage, neither expressly teach that the longitudinal direction of the shoe is the same as the weft direction of the panel.
However, Dawes teaches an elastically elongatable panel wherein the elastic strands are oriented in the longitudinal direction of the shoe (Figs. 9 and 10 “elastic strands 8 and…10…extending substantially parallel to the finished…edge 7a”; pg. 4 col. 1 lines 10-13). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Heathcoate such that its panel’s elastically elongatable weft direction is oriented longitudinally, as are the elongatable yarns of Dawes, in order to yield the predictable result of a shoe that permits appreciable elongation in the preferred direction of Heathcoate (as in arrows of Heathcoate embodied in Figs. 4A and 4B, 6A and 6B) as opposed to any other direction of the shoe.  In adopting this modification, one would arrive at the claimed limitation of a stretchable canvas comprises a woven material having a weft direction and a warp direction, wherein the stretchable canvas is elastically elongatable, in one of the weft direction or the warp direction, by a first percentage, and wherein the first percentage is between 120% and 170% because the first percentage would be the first percentage taught by Heathcoate (i.e. that of the longitudinal direction) and would be the first percentage in the weft direction.

Although Heathcoate teaches stitching and its visibly extending across an exterior surface, the modified Heathcoate does not expressly teach the limitations pertaining to needle and looper threads; i.e. Heathcoate does not expressly teach:
wherein one or more needle threads visibly extend across an outer surface of the upper and the one or more looper threads extend across an inner surface of the upper

However, Hays teaches, pertinent to shoe uppers (para 97; Fig. 20) “the article of manufactures described herein can be stitched together with …cover stitch” (para 79).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Heathcoate such that its stitching is the cover stitch (i.e. needle-looper stitching) of Hays in order to arrive at the predictable result of durably securing the panel to the rest of the footwear; one of ordinary skill would expect the cover stitching of Hays to perform adequately well for the purpose of panel securement.
Thus the modified Heathcoate teaches one or more needle threads and one or more looper threads coupled.
Regarding the limitation wherein one or more needle threads visibly extend across an outer surface of the upper and one or more looper threads extend across an interior surface of the upper:
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Heathcoate such that its one or more needle threads visibly extend across an outer surface of the upper and the one or more looper threads extend across an inner surface of the upper insofar as the threads, so configured, are one of only two predictable outcomes of applying the needle-looper stitching of Hays to the modified Heathcoate; i.e. in applying Hays to the modified Heathcoate, one of ordinary skill would confront two possibilities: the one or more needle threads visibly extend across an outer surface of the upper and the one or more looper threads extend across an inner surface of the upper, as claimed, or the one or more looper threads visibly extend across an outer surface of the upper and the one or more needle threads extend across an inner surface of the upper; one of ordinary skill would expect the shoe to perform similarly in either case.

Although Heathcoate does not expressly teach the first stitching comprises stitching, Heathcoate does not expressly teach it wherein the first stitching comprises double needle cover stitching.
However, Eaton teaches footwear upper panels are preferably sewn “by a double needle sewing machine”; Eaton further teaches a “double row…increases the security and durability of the attachment” (col. 3 lines 21-25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the cover stitching of the modified Heathcoate to be double needle stitching, as in Eaton, in order to increase the security and durability of the seam, as taught by Eaton (col. 3 lines 21-25).  In adopting the modification, one would arrive at the limitation wherein the first stitching comprises double needle cover stitching.

Regarding claim 11:
Heathcoate in view of Wendt, Dawes, Hays, and Eaton teach the article of footwear of claim 10, as set forth above.
Heathcoate further teaches wherein the first stitching path is proximate to the ankle collar.
(Refer to annotated Fig. 8c – a presented in addressing claim 1.)

Regarding claim 12:
Heathcoate in view of Wendt, Dawes, Hays, and Eaton teach the article of footwear of claim 10, as set forth above.
Heathcoate further teaches wherein the first stitching path is proximate to the throat.
(Refer to annotated Fig. 8c – a presented in addressing claim 1.)

Regarding claim 13:
Heathcoate in view of Wendt, Dawes, Hays, and Eaton teach the article of footwear of claim 10, as set forth above.
Heathcoate further teaches wherein the first stitching path is proximate to the ankle collar and to the throat.
(Refer to annotated Fig. 8c – a presented in addressing claim 1.)


Regarding claim 14:
Heathcoate in view of Wendt, Dawes, Hays, and Eaton teach the article of footwear of claim 10, as set forth above.
Heathcoate further teaches wherein upper further comprises a second panel (“lining 803”; para 160) and overstitching joining an edge of the first panel to an edge of a second panel (“lining 803”; first panel 881 is sewn to…lining 803”; para 160; therefore edges of each are joined by overstitching), wherein the second panel forms at least a portion of a lining (it is a “lining”) of the upper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  [Horii, JP2009125527] teaches overlock stitches in relation to footwear upper panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732